 555308 NLRB No. 80CLARK MACHINE CORP.1Woolfrey reverted to his prior job duties after the September1991 election.2Bowne of Houston, 280 NLRB 1222, 1223 (1986).3Id.4Id.Clark Machine Corporation and Shopmen's LocalUnion No. 486 of the International Association
of Bridge, Structural, and Ornamental Iron
Workers (AFL±CIO), Petitioner. Case 5±RC±13619August 31, 1992DECISION AND DIRECTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe National Labor Relations Board, by a three-member panel, has considered a determinative chal-
lenge in an election held September 6, 1991, and the
hearing officer's report recommending disposition of it.
The election was conducted pursuant to a Stipulated
Election Agreement. The revised tally of ballots shows
18 for and 17 against the Petitioner with 1 challenged
ballot.The Board has reviewed the record in light of theexceptions and briefs and makes the following find-
ings.The sole issue before the Board is whether DonaldWoolfrey is a supervisor within the meaning of Sec-
tion 2(11) of the Act. The hearing officer found that
he was and recommended that the challenge to his bal-
lot be sustained. We do not agree.The Employer, Clark Machine Corporation, has fivedepartments: parts, automatic, assembly, machine shop,
and fabrication shop (fab shop). Paul Zappala is the
president of the Company. Jerry Becker, the general
manager, reports to Zappala. James Baker is the indus-
trial manager and the manager of machine and fab-
ricating divisions; he reports to Becker. At the time of
the election, Baker also was acting foreman in the fab
shop.The fab shop has 15 employees who weld, cut, andfabricate different items using sheet metal, I-beams,
and structural steel. The fab shop is separated from the
machine shop by a wall with a door. Harry Swenson,
foreman of the machine shop, on occasion requests the
transfer of welders from the fab shop for specific
projects. Swenson reports to Baker.Until late spring/early summer 1991, DonaldWoolfrey worked as a fitter/welder in the fab shop. He
was a helper to Frank Neukam, one of the more expe-
rienced fabricators in the shop. Like Neukam, other
employees in the shop possessed greater technical ex-
pertise in welding and fitting than Woolfrey and had
higher hourly pay than Woolfrey.In early 1991, Baker became acting foreman of thefab shop. Sometime that spring, Baker was approached
by either Zappala or Becker about finding a new fore-
man for the fab shop. Because business had been slow
and the number of employees in the shop had been de-
creased by layoffs, Baker suggested that he could con-tinue acting as foreman as long as he had an assistantto take care of timecards, attendance sheets, and other
paperwork. As the workers in the fab shop were
skilled and experienced laborers, they did not require
close supervision. Baker asked Woolfrey to be his as-
sistant, and Woolfrey accepted. Woolfrey's change in
duties was never announced to the other fab shop em-
ployees.1There is no evidence in the record that Woolfreyhad the authority to hire, fire, suspend, lay off, recall,
discharge, reward, or discipline employees. The hear-
ing officer based her supervisory finding on the ground
that Woolfrey responsibly directed the fab shop em-
ployees. The hearing officer principally relied on
Woolfrey's role in assigning work to employees, trans-
ferring them, and instructing them to correct mistakes.It is well established that the possession of any oneof the indicia specified in Section 2(11) of the Act is
sufficient to confer supervisory status on the employee,
provided that authority is exercised with independent
judgment on behalf of management and not in a rou-
tine manner.2Thus, the exercise of some ``supervisoryauthority'' in a merely routine, clerical, perfunctory, or
sporadic manner does not confer supervisory status on
an employee.3Contrary to the hearing officer, we conclude that, al-though Woolfrey exercised some direction-of-work au-
thority in carrying out his duties, the Petitioner failed
to establish that Woolfrey used independent judgment
in exercising his limited authority. It is well estab-
lished that the burden of proving supervisory status
rests on the party asserting that such status exists.4Although Woolfrey assigned jobs to the fab shopemployees, the hearing officer correctly found that in
most instances Baker gave Woolfrey the assignments,
usually consisting of blueprints and drawings, which
Woolfrey merely relayed to the employees Baker had
chosen. Woolfrey, however, did exercise some judg-ment in assigning ``bucket jobs,'' small jobs that could
usually be completed in a day. He chose who per-
formed the job based on the employee's availability
and ability. ``Bucket jobs'' were, however, routine, and
often repeat, jobs. As the different abilities among the
employees in the fab shop were well known, it was not
difficult to determine which employee could handle
which job. Further, on repeat jobs, Woolfrey merely
had to give the job to the employee who had done the
job before. Such an assignment is a function of routine
work judgment and not a function of authority to use
the type of independent judgment required of a super- 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Chicago Metallic Corp., 273 NLRB 1677, 1692 (1985).6The hearing officer found that on one occasion Woolfrey in-structed employee Post to do a job differently from what he was
doing. We find no support in the record for this finding.7The hearing officer's suggestion that Woolfrey was compensatedfor his new position by being allowed to work more overtime is not
supported by the record and, even if it were, would not be deter-
minative of Woolfrey's supervisory status.visor.5Woolfrey also assigned cleanup and mainte-nance tasks based solely on the availability of the em-
ployees, and that similarly was routine.The transfer of fab shop employees to other depart-ments, particularly the machine shop, was initiated by
the foremen of the other departments. Usually the fore-
man would request a specific employee. Woolfrey's
``judgment'' in these instances was based on knowing
whether the requested employee was available. If the
requested employee was not available, or if the request
was for any welder, Woolfrey would select the em-
ployee based on availability and ability. Such judgment
is routine and is based merely on knowledge possessed
by any employee in the fab shop of the different abili-
ties of the employees in that shop.The hearing officer stated in her report that therewere ``numerous examples'' of Woolfrey instructing
employees to rework mistakes after he inspected their
work. There is no evidence Woolfrey ordered any em-
ployee to correct a flaw in a finished job. Rather, the
evidence shows that on a few occasions, at most,
Woolfrey pointed out obvious flaws to employees. Fur-
thermore, once a flaw was found, the employee work-
ing on the project would correct it automatically, with-
out the need for an order to do so.6Employees weresupposed to check their own work, and Woolfrey was
not the only employee who checked other employees'
work. No independent judgment was therefore needed
in correcting flaws beyond the type of routine work
judgment that all the fab shop employees used in order
to perform their jobs.The record shows that Woolfrey also granted timeoff. Both Baker and Woolfrey testified without con-
tradiction that because work was slow that summer
Baker gave Woolfrey standing orders to grant time off
to employees who had vacation time. Thus, with re-
spect to granting employees time off, Woolfrey per-
formed an essentially clerical function and did not ex-
ercise any independent judgment. Although Woolfrey
asked employees to work overtime, the record shows
that overtime was voluntary. Woolfrey had no author-
ity to order employees to work overtime, and most of
his requests were refused.Timecards were usually corrected and initialed whenan employee forgot to punch in or out at the beginning
or end of a job. At first Woolfrey would obtain per-
mission from Baker to correct the cards. Baker eventu-
ally told Woolfrey that when Baker was not available
and Woolfrey knew that the employee had done the
job, Woolfrey should correct and initial the card. No
independent judgment was needed for Woolfrey to cor-
rect such oversights.Woolfrey talked with customers to resolve minorproblems in blueprints or directions. Such routine man-
agerial tasks did not serve any supervisory function.
Although Woolfrey attended a few production meet-
ings, he was not the only employee to do so. Further,
there is nothing in the record to show that any of
Woolfrey's opinions or recommendations were ever
put into effect or even considered by Baker and the
other supervisors. Woolfrey's rate of pay did not
change with his change in duties. He continued to be
paid the same hourly wage and receive overtime like
other fab shop employees, unlike supervisors who were
salaried and could not accrue overtime.7Most of Woolfrey's other duties were clerical in na-ture and required no independent judgment. For in-
stance, collecting timecards, logging absences, keeping
a calendar of the employees' vacation time, handing
out paychecks, requesting materials, and logging rout-
ers (job-time records) are all routine clerical tasks.
Also, although some of Woolfrey's duties clearly
changed in the summer of 1991, most witnesses testi-fied that Woolfrey continued to do manual work in the
shop, albeit not as often.The hearing officer found that the employees consid-ered Woolfrey to be a supervisor. It is, however, the
actual exercise of supervisory authority, not employee
belief, that is determinative. The record shows that
Baker was routinely in the fab shop 2 to 3 hours a
day. If Baker was not present, he could be reached by
beeper. In addition, Foremen Becker and Swenson
were available to handle any problems. Further, em-
ployees testified that they continued to go to Baker
with their problems after Woolfrey's change in duties.
In fact, Frank Neukam, one of the more experienced
employees in the fab shop, testified that he never went
to Woolfrey with problems, but only to Baker.For the above reasons, we conclude that the Peti-tioner has not met its burden of establishing that
Woolfrey was a supervisor within the meaning of Sec-
tion 2(11) of the Act. In examining each incident that
is alleged to show that Woolfrey was responsible for
directing the fab shop employees, we find that in each
instance the evidence fails to establish that the author-
ity exercised was anything more than strictly routine or
that it involved the use of independent judgment. At
most, the evidence that Woolfrey occasionally exer-
cised some authority, as in the assignment of ``bucket
jobs'' or in the transfer of employees, shows that it
was exercised in a routine manner. Such conduct is in-
sufficient to establish supervisory status under the Act.
We therefore find that Woolfrey is not a statutory su- 557CLARK MACHINE CORP.pervisor and conclude that the challenge to his ballotshould be overruled.Accordingly, the challenge to the ballot of Woolfreyis overruled, and as his ballot is sufficient to affect theresults of the election, we shall direct the Regional Di-
rector to open and count the ballot, to prepare a re-
vised tally of ballots, and to issue the appropriate cer-
tification.DIRECTIONITISDIRECTED
that the Regional Director, within 14days from the date of this decision, open and count the
ballot cast by Donald Woolfrey and prepare and cause
to be served on the parties a revised tally of ballots.
Thereafter, the Regional Director shall issue the appro-
priate certification.